Guinness Atkinson Funds 21550 Oxnard Street, Suite 850 Woodland Hills, CA 91367 April 5, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Guinness Atkinson Funds File Nos. 33-75340 and 811-08360 on behalf of Guinness Atkinson Inflation Managed Dividend Fund (the “Fund”), a series of the Trust Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for the series Guinness Atkinson Inflation Managed Dividend Fund does not differ from that contained in Post-Effective Amendment No. 56 to the Trust’s Registration Statement on Form N1-A.This Amendment was filed electronically on March 30, 2012. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1041. Sincerely, /s/ Rita Dam Rita Dam Guinness Atkinson Funds
